Citation Nr: 0515095	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  04-40 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant-veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel
REMAND

The veteran served on active duty from December 1943 to April 
1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the benefits 
sought on appeal.  The veteran testified before the Board in 
May 2005.  This appeal has been advanced on the Board's 
docket due to the veteran's age.  See 38 C.F.R. § 20.900(c).

The record reflects that the veteran served in the United 
States Navy during World War II in a Patrol Aircraft Service 
Unit and Carrier Service Units.  He gave credible testimony 
that he had noise exposure while in transit aboard a ship in 
1944.  Although the service records in the veteran's claims 
folder do not necessarily establish that the veteran engaged 
in combat with the enemy, the Board finds the evidence 
credible to establish that the veteran suffered an event or 
injury during service that may have caused his current 
bilateral hearing loss and tinnitus.  As such, this matter 
must be remanded for a medical examination and opinion as to 
etiology of currently diagnosed disability pursuant to 38 
C.F.R. Section 3.159(c)(4).

Therefore, this matter is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the following 
action:

1.  Schedule the veteran for an 
examination to determine the nature and 
severity of complaints of hearing loss 
and tinnitus.  The examiner should review 
the veteran's history of noise exposure, 
indicate whether the veteran meets the 
diagnostic criteria for diagnosis of 
hearing loss and tinnitus, and render an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that any diagnosed 
hearing loss and/or tinnitus is a result 
of noise exposure during service.  All 
opinions rendered must be supported by 
complete rationale.

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




